Title: James Madison to Samuel Martin, 30 January 1829
From: Madison, James
To: Martin, Samuel


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 Jany. 30. 1829
                            
                        
                        
                        I have recd. Sir your letter of jany. 7. in which you suggest the idea of opening the Mail free of cost, for
                            all letters, newspapers, & pamphlets of limited size; Whatever consideration may be due to plans facilitating
                            private intercourse, to public information; The abuses not easily guarded agt. to which the universality of such a
                            privilege wd. be liable to the cheapness & extensiveness of the existing provisions for circulating intelligence,
                            recommend hesitation at least in adopting so new an arrangement, necessarily involving so unforeseen an expence.
                        Such is the view of the subject which occurs to me, & I mention it in compliance with the wish your
                            letter seems to express—With friendly respects
                        
                        
                            
                                J M
                            
                        
                    